Case 3:20-cv-00298-JAG-RCY Document 15 Filed 01/13/21 Page 1 of 15 PagelD# 171

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division
JAMES HENRY SIMPSON,

Petitioner,
Vv. Civil Action No. 3:20CV298

DIRECTOR, DEPARTMENT OF CORRECTIONS,
Respondent.
MEMORANDUM OPINION
James Henry Simpson, a Virginia state prisoner proceeding pro se, brings this petition
pursuant to 28 U.S.C. § 2254 (“§ 2254 Petition,” ECF No. 6) challenging his 2018 convictions in
the Circuit Court of the City of Richmond, Virginia (“Circuit Court”). In his § 2254 Petition,
Simpson argues that he is entitled to relief on the following grounds:!

Claim One: The Circuit Court violated Simpson’s constitutional rights” by “adjudicating
[his] case without having subject matter jurisdiction.” (Jd. at 16.)

 

In his § 2254 Petition, instead of identifying claims for relief, Simpson indicates that there
is “not enough space on this form: (see attached)” for his claims. (See, e.g., ECF No. 6, at 5.) It
appears that Simpson stated his eleven claims for relief clearly enough in his attachment.

The Court employs the pagination assigned by the CM/ECF docketing system for citations
to the parties’ submissions. The Court corrects the capitalization, spacing, and punctuation in
quotations from Simpson’s submissions.

? In nearly all of his claims Simpson repeatedly states that the conduct alleged therein
violates his Fifth and Fourteenth constitutional rights to process and equal protection under the
law. The Fourteenth Amendment states in pertinent part: “No State shall . . . deprive any person
of life, liberty, or property, without due process of law... nor deny to any person within its
jurisdiction the equal protection of the laws.” U.S. Const. amend. XIV, § 1. Simpson fails to
explain, and the Court fails to discern, how counsel, who was not a state actor, could violate his
Fourteenth Amendment rights. Moreover, none of Simpson’s claims truly implicate the Equal
Protection Clause as he fails to identify a similarly situated defendant who was treated differently
by the Circuit Court or the Commonwealth. See Morrison v. Garraghty, 239 F.3d 648, 651 (4th
Cir. 2001). Additionally, because Simpson challenges actions by state, not federal actors, his due
process claims are governed by the Fourteenth Amendment, not the Fifth Amendment.

Accordingly, any equal protection and Fifth Amendment due process claim lack merit and will not
be discussed.
Case 3:20-cv-00298-JAG-RCY Document 15 Filed 01/13/21 Page 2 of 15 PagelD# 172

Claim Two: The Commonwealth violated Simpson’s due process rights “by knowingly
using Officer Michael Poerstel’s false testimony to establish probable
cause.” (Id. at 17-18.)

Claim Three: The (a) Circuit Court and (b) trial counsel “violated [Simpson’s] Sixth
Amendment constitutional right to have a speedy trial.” (/d. at 19.)

Claim Four: The Circuit Court and the Court of Appeals of Virginia violated Simpson’s
“4th Amendment constitutional right to be protected against an illegal
search and seizure” and his due process rights “by refusing to apply the law
to my motion to suppress.” (/d. at 20.)

Claim Five: The Circuit Court violated Simpson’s right to due process “by allowing
[him] to be convicted of possession of heroin with intent to distribute
without a certificate of analysis for the ‘suspected heroin.’” (/d. at 23.)

Claim Six: | The Commonwealth violated Simpson’s right to due process “by knowingly
using false evidence against [him] to have [him] convicted.” (/d. at 24.)

Claim Seven: The Commonwealth violated Simpson’s due process rights “by knowingly
using perjured testimony against [him] . . . to have [him] convicted.” (/d.
at 27.)

Claim Eight: The Commonwealth violated Simpson’s due process rights “by suppressing
exculpatory evidence ... at [his] jury trial.” (/d. at 30.)

Claim Nine: Trial counsel rendered ineffective assistance “by suppressing exculpatory
and impeachable evidence that existed in [his] case that proved that the
Commonwealth never had probable cause to charge [him] with any of the
crimes.” (Jd. at 32-33.)

Claim Ten: The Circuit Court violated Simpson’s “right to have effective assistance of

counsel by forcing [him] to proceed with an attorney whom [he] was at legal
conflict with.” (Jd. at 35-36.)

Claim Eleven: The Circuit Court violated Simpson’s right “to have counsel by not
appointing [him] an attorney and forcing [him] to represent [him]self.” (Id.
at 38.)

Claim Twelve: “Chief Justice of the Supreme Court of Virginia . . . violated [his] . . . right
to due process . . . by refusing to recuse himself from presiding over
[Simpson’s] state habeas corpus.” (/d. at 40.)

Respondent moves to dismiss on the ground, inter alia, that Simpson’s claims are either

defaulted and barred from review here, are not cognizable on federal habeas review, or lack merit.
Case 3:20-cv-00298-JAG-RCY Document15 Filed 01/13/21 Page 3 of 15 PagelD# 173

Simpson has responded. (ECF No. 14.) For the reasons set forth below, the Motion to Dismiss
(ECF No. 10) will be GRANTED, the § 2254 Petition will be DENIED, and the action will be
DISMISSED.
I. PROCEDURAL HISTORY

On February 6, 2017, the grand jury indicted Simpson with possession with intent to
distribute heroin, possession of a firearm while possessing with intent to distribute heroin, and
possession of a firearm by a convicted felon. Commonwealth v. Lane, No. 17-F-0395, -96, -97
(Va. Cir. Ct. Feb. 6, 2017); (Cir. Ct. Record 21; see id. at 15, 1347).3 Upon Simpson’s motion, the
Circuit Court bifurcated the trial, separating the possession of a firearm by a convicted felon charge
from the other two charges. (Cir. Ct. Record 384.)* After a jury trial, Simpson was convicted of
both possession with intent to distribute heroin and possession of a firearm while possessing with
intent to distribute heroin. (/d. at 384-85.) The jury also fixed Simpson’s punishment at fifteen
years of incarceration. (/d. at 385.) Prior to sentencing, Simpson filed many pro se motions,
including a motion to remove his counsel who, at that point, was merely serving as standby counsel
for Simpson. (See id. at 542.) Simpson also asked the Circuit Court to appoint him new counsel,
permit him to change venue, and set aside the verdict, and he wanted the Circuit Court judge to

recuse himself. (See id.) The Court permitted Simpson to argue on his own behalf, then denied

 

3 The Circuit Court sent the nearly 1500-page criminal record to the Court in the form of a
compact disc. Hereinafter, for ease of reference, the Court employs the continuous pagination
assigned by the Circuit Court for the cites to the record (“Cir. Ct. Record”). Similarly, the Court

employs the continuous pagination assigned by the Supreme Court of Virginia in its citations to
that record (“SCVA Record”).

4 Tt is unclear what happened with Simpson’s felon in possession of a firearm charge.

Nevertheless, Simpson does not challenge anything related to that charge here. (See ECF No. 1
at 1.) ,
Case 3:20-cv-00298-JAG-RCY Document15 Filed 01/13/21 Page 4 of 15 PagelD# 174

the motions but relieved counsel from continuing to serve as standby counsel. (/d.) On February
23, 2018, the Circuit Court imposed the fifteen-year-sentence fixed by the jury. (/d. at 542-43).

Simpson appealed. On January 3, 2019, the Court of Appeals of Virginia dismissed in part
and denied in part the petition for appeal. (/d. at 1267.) On April 3, 2019, a three-judge panel of
the Court of Appeals of Virginia again denied the appeal. (/d. at 1284.) Simpson did not file any
further direct appeal.

On May 6, 2019, Simpson filed a petition for writ of habeas corpus in the Supreme Court
of Virginia.* In his petition, Simpson raised the following claims for relief:

Ground 1 The Circuit Court violated his constitutional rights “by adjudicating [his]
case without subject matter jurisdiction.” (SCVA Record 6.)

Ground 2 The Commonwealth violated Simpson’s due process rights by “knowingly
using the arresting officer’s false testimony to establish probable cause.”
(Id. at 11.)

Ground 3 Counsel and the Circuit Court “violated [his] 6th Amendment constitutional
right to have a speedy trial.” (/d. at 13.)

Ground 4 The Circuit Court and Virginia Court of Appeals violated his “right to be
protected against an illegal search and seizure” and due process “by refusing
to apply the law to the facts of my motion to suppress.” (/d. at 15.)

Ground 5 The Circuit Court violated his rights “by allowing [him] to be convicted of
possession of heroin with the intent to distribute without having a complete
certificate of analysis for the suspected heroin.” (/d. at 18-19.)

Ground 6 The Commonwealth violated his right to due process “by knowingly using
false evidence to have [him] convicted.” (/d. at 21.)

Ground 7 The Commonwealth violated his right to due process “by knowingly using
perjured testimony against [him].” (/d. at 23.)

 

° While Simpson’s habeas petition was pending in the Supreme Court of Virginia, he filed
a “Motion to Vacate” that was received in the Circuit Court on May 9, 2019, and two Motions for
Judicial Recusal in July 2019. (Cir. Ct. Record 1286.) After ordering a response from the
Commonwealth, on December 17, 2019, the Circuit Court determined that “it [was] without
jurisdiction to rule on Defendant’s aforesaid motions pursuant to Rule 1:1 of the Rules of the
Supreme Court of Virginia. Defendant’s allegations do not constitute intrinsic fraud for purposes
of vacating a conviction.” (/d. at 1343.) The Circuit Court dismissed the motions. (d.)

4
Case 3:20-cv-00298-JAG-RCY Document15 Filed 01/13/21 Page 5 of 15 PagelD# 175

Ground 8 The Commonwealth violated his right to due process “by suppressing
exculpatory evidence” during his jury trial. (/d. at 25.)

Ground 9 Counsel rendered ineffective assistance “by suppressing impeachable and
exculpatory evidence at [his] 12-8-16 preliminary hearing.” (/d. at 26.)

Ground 10 The Circuit Court violated his right to the effective assistance of counsel
“by forcing [him] to proceed with an attorney whom [he] was [in] legal
conflict with.” (/d. at 28.)
Ground11 The Circuit Court violated his right “to have appointed counsel by not
providing [him] with counsel at [his] 6-26-17 hearing and forcing [him] to
represent [him]self.” (/d. at 31.)
On March 20, 2020, the Supreme Court of Virginia refused Simpson’s petition for a writ of habeas
corpus. Simpson then filed the present § 2254 Petition.

II. EXHAUSTION AND PROCEDURAL DEFAULT

Before a state prisoner can bring a § 2254 petition in federal district court, the prisoner
must first have “exhausted the remedies available in the courts of the State.” 28 U.S.C.
§ 2254(b)(1)(A). State exhaustion “is rooted in considerations of federal-state comity,” and in
Congressional determination via federal habeas laws “that exhaustion of adequate state remedies
will ‘best serve the policies of federalism.’” Slavek v. Hinkle, 359 F. Supp. 2d 473, 479 (E.D. Va.
2005) (quoting Preiser v. Rodriguez, 411 U.S. 475, 491-92 & n.10 (1973)). The purpose of
exhaustion is “to give the State an initial opportunity to pass upon and correct alleged violations
of its prisoners’ federal rights.” Picard v. Connor, 404 U.S. 270, 275 (1971) (internal quotation
marks omitted). Exhaustion has two aspects. First, a petitioner must utilize all available state
remedies before he can apply for federal habeas relief. See O'Sullivan v. Boerckel, 526 U.S. 838,
844-48 (1999). As to whether a petitioner has used all available state remedies, the statute notes

that a habeas petitioner “shall not be deemed to have exhausted the remedies available in the courts
Case 3:20-cv-00298-JAG-RCY Document15 Filed 01/13/21 Page 6 of 15 PagelD# 176

of the State .. . if he has the right under the law of the State to raise, by any available procedure,
the question presented.” 28 U.S.C. § 2254(c).

The second aspect of exhaustion requires a petitioner to have offered the state courts an
adequate opportunity to address the constitutional claims advanced on federal habeas. “To provide
the State with the necessary ‘opportunity,’ the prisoner must ‘fairly present’ his claim in each
appropriate state court (including a state supreme court with powers of discretionary review),
thereby alerting that court to the federal nature of the claim.” Baldwin v. Reese, 541 U.S. 27, 29
(2004) (quoting Duncan v. Henry, 513 U.S. 364, 365-66 (1995)). Fair presentation demands that
“both the operative facts and the controlling legal principles” must be presented to the state court.
Longworth vy. Ozmint, 377 F.3d 437, 448 (4th Cir. 2004) (quoting Baker v. Corcoran, 220 F.3d
276, 289 (4th Cir. 2000)). The burden of proving that a claim has been exhausted in accordance
with a “state’s chosen procedural scheme” lies with the petitioner. Mallory v. Smith, 27 F.3d 991,
994-95 (4th Cir. 1994).

“A distinct but related limit on the scope of federal habeas review is the doctrine of
procedural default.” Breard v. Pruett, 134 F.3d 615, 619 (4th Cir. 1998). This doctrine provides
that “[i]f a state court clearly and expressly bases its dismissal of a habeas petitioner’s claim on a
state procedural rule, and that procedural rule provides an independent and adequate ground for
the dismissal, the habeas petitioner has procedurally defaulted his federal habeas claim.” Jd. (citing
Coleman v. Thompson, 501 U.S. 722, 731-32 (1991)). A federal habeas petitioner also
procedurally defaults claims when the “petitioner fails to exhaust available state remedies and ‘the
court to which the petitioner would be required to present his claims in order to meet the exhaustion

requirement would now find the claims procedurally barred.’” Jd. (quoting Coleman, 501 U.S. at
Case 3:20-cv-00298-JAG-RCY Document 15 Filed 01/13/21 Page 7 of 15 PagelD# 177

735 n.1).© The burden of pleading and proving that a claim is procedurally defaulted rests with
the state. Jones v. Sussex I State Prison, 591 F.3d 707, 716 (4th Cir. 2010) (citing cases). Absent
a showing of “cause for the default and actual prejudice as a result of the alleged violation of
federal law,” or a showing that “failure to consider the claims will result in a fundamental
miscarriage of justice,” this Court cannot review the merits of a defaulted claim. Coleman, 501
USS. at 750; see Harris v. Reed, 489 U.S. 255, 262 (1989).

Simpson raised Claims One through Eleven here in his habeas petition before the Supreme
Court of Virginia. However, the Supreme Court of Virginia found that Claims Two, Three (a),
Four, Five, Six, Seven, Eight, Ten, and Eleven could have been raised in the Supreme Court of
Virginia on direct appeal but were not raised because Simpson failed to file a petition for appeal.
Therefore, the Supreme Court of Virginia found these claims barred from review by Slayton v.
Parrigan, 215 Va. 27, 29 (1974). (SCVA 300-05.) Slayton constitutes an adequate and
independent state procedural rule when so applied. See Mu’Min v. Pruett, 125 F.3d 192, 196-97
(4th Cir. 1997). Thus, Claims Two, Three (a), Four, Five, Six, Seven, Eight, Ten, and Eleven are
barred from review here unless Simpson demonstrates cause for the default of his claims. Simpson

fails to identify any persuasive reason why these claims may be considered here.’ Accordingly,

 

° Under these circumstances, even though the claim has not been fairly presented to the
Supreme Court of Virginia, the exhaustion requirement is “technically met.” Hedrick v. True, 443
F.3d 342, 364 (4th Cir. 2006) (citing Gray v. Netherland, 518 U.S. 152, 161-62 (1996)).

7 At most, Simpson contends he: “did raise these claims on direct appeal (in the Virginia
Court of Appeals) and in the trial court. I also presented these claims to the Supreme Court of
Virginia via my state habeas.” (ECF No. 12, at 4-5.) Simpson argues that because he raised the
claims before those two courts, the claims cannot be found defaulted. Simpson is incorrect.
Whether he raised the claims in the Court of Appeals of Virginia and then subsequently in his state
habeas petition in the Supreme Court of Virginia is irrelevant. As the Supreme Court of Virginia
explained, Simpson was required to raise claims of this nature in a direct appeal in the Supreme
Court of Virginia. Simpson failed to file a petition for appeal in the Supreme Court of Virginia
and therefore did not properly exhaust these claims.

7
Case 3:20-cv-00298-JAG-RCY Document15 Filed 01/13/21 Page 8 of 15 PagelD# 178

Claims Two, Three (a), Four, Five, Six, Seven, Eight, Ten, and Eleven are barred from review and
will be DISMISSED.
Il. APPLICABLE CONSTRAINTS UPON HABEAS REVIEW

In order to obtain federal habeas relief, at a minimum, a petitioner must demonstrate that
he is “in custody in violation of the Constitution or laws or treaties of the United States.”
28 U.S.C. § 2254(a). The Antiterrorism and Effective Death Penalty of 1996 (“AEDPA”) further
circumscribes this Court’s authority to grant relief by way of a writ of habeas corpus. Specifically,
“[s]tate court factual determinations are presumed to be correct and may be rebutted only by clear
and convincing evidence.” Gray v. Branker, 529 F.3d 220, 228 (4th Cir. 2008) (citing 28 U.S.C.
§ 2254(e)(1)). Additionally, under 28 U.S.C. § 2254(d), a federal court may not grant a writ of
habeas corpus based on any claim that was adjudicated on the merits in state court unless the
adjudicated claim:

(1) resulted in a decision that was contrary to, or involved an unreasonable

application of, clearly established Federal law, as determined by the Supreme Court

of the United States; or

(2) resulted in a decision that was based on an unreasonable determination of the
facts in light of the evidence presented in the State court proceeding.

28 U.S.C. § 2254(d). The Supreme Court has emphasized that the question “is not whether a
federal court believes the state court’s determination was incorrect but whether that determination
was unreasonable—a substantially higher threshold.” Schriro v. Landrigan, 550 U.S. 465, 473
(2007) (citing Williams v. Taylor, 529 U.S. 362, 410 (2000)).
IV. CLAIMS NOT COGNIZABLE IN FEDERAL HABEAS
In Claim Twelve, Simpson argues: “Chief Justice of the Supreme Court of Virginia...

violated my . . . right to due process . . . by refusing to recuse himself from presiding over my state

 

Moreover, Simpson is a particularly litigious inmate and inundated the state courts with
pro se filings despite being represented by counsel. Simpson alone caused the default of his claims.

8
Case 3:20-cv-00298-JAG-RCY Document15 Filed 01/13/21 Page 9 of 15 PagelD# 179

habeas corpus.” (/d. at 40.) In order to obtain federal habeas relief, at a minimum, a petitioner
must demonstrate that he is “in custody in violation of the Constitution or laws or treaties of the
United States.” 28 U.S.C. § 2254(a). “[C]laims of error occurring in a state post-conviction
proceeding cannot serve as a basis for federal habeas corpus relief.” Bryant v. Maryland, 848 F.2d
492, 493 (4th Cir. 1988) (citing cases). This is so because inmates such as Simpson are detained
as a result of the underlying state conviction, not the state collateral proceeding. See Lawrence v.
Branker, 517 F.3d 700, 717 (4th Cir. 2008). As Simpson fails to raise a challenge to his underlying
convictions in Claim Twelve, he fails to state any basis for federal habeas relief.

Moreover, in Claim One, Simpson contends that the Circuit Court violated his
constitutional rights by “adjudicating [his] case without having subject matter jurisdiction.” (ECF
No. 6, at 16.) Although Simpson claims this was a violation of his due process rights and Sixth
Amendment right to a fair trial, he truly challenges the Circuit Court’s determination of its own
jurisdiction on state law grounds. Simpson’s claim of alleged lack of subject matter jurisdiction
is twofold—he contends that it was error to appoint a Judge Designate to preside over his trial and
also contends that the certificate of analysis for the heroin should not have been admitted at trial
because it was incomplete. (/d. at 16-17.) The trial court’s alleged “error[s]” provide no basis for
federal habeas corpus relief. Estelle v. McGuire, 502 U.S. 62, 67-68 (1991) (citations omitted)
(“[I]t is not the province of a federal habeas court to reexamine state-court determinations on state-
law questions.”); see Sharpe v. Bell, 593 F.3d 372, 383 (4th Cir. 2010). Because Claim One
challenges the state court’s determination of state law matters, Claim One fails to state a claim for

federal habeas relief. Accordingly, Claim One will be DISMISSED.’

 

8 Additionally, in rejecting this claim the Supreme Court of Virginia explained:

In a portion of claim (1), petitioner contends the trial court lacked subject
matter to adjudicate the charges against him. Petitioner alleges Judge Designate

9
Case 3:20-cv-00298-JAG-RCY Document 15 Filed 01/13/21 Page 10 of 15 PagelD# 180

V. INEFFECTIVE ASSISTANCE OF COUNSEL

To demonstrate ineffective assistance of counsel, a convicted defendant must show, first,
that counsel’s representation was deficient and, second, that the deficient performance prejudiced
the defense. Strickland v. Washington, 466 U.S. 668, 687 (1984). To satisfy the deficient
performance prong of Strickland, the convicted defendant must overcome the “‘strong
presumption’ that counsel’s strategy and tactics fall ‘within the wide range of reasonable
professional assistance.”” Burch v. Corcoran, 273 F.3d 577, 588 (4th Cir. 2001) (quoting
Strickland, 466 U.S. at 689). The prejudice component requires a convicted defendant to “show
that there is a reasonable probability that, but for counsel’s unprofessional errors, the result of the
proceeding would have been different. A reasonable probability is a probability sufficient to

undermine confidence in the outcome.” Strickland, 466 U.S. at 694. In analyzing ineffective

 

Thomas B. Hoover was improperly appointed to preside over his case after all the
judges of the Circuit Court of City of Richmond recused themselves. Petitioner
asserts the designation was improper because each of the judges did not sign a
recusal order and the circuit court clerk did not certify the signed order to the Chief
Justice of this Court. Petitioner argues these purported defects violated Code
§ 17.1-105(B) and deprived the court of subject matter jurisdiction.

The Court holds this portion of claim (1) is without merit. The requirements
of Code § 17.1-105(B) do not constrain the circuit court’s subject matter
jurisdiction and may be waived. Porter v. Commonwealth, 276 Va. 203, 231-37
(2008); see also Code § 17.1—-513 (circuit courts possess subject matter jurisdiction
over felony indictments).

In another portion of claim (1), petitioner contends the trial court lacked
subject matter jurisdiction to adjudicate the charge of possession of heroin with
intent to distribute because the certificate of analysis pertaining to the heroin,
although admitted into evidence at trial, was “incomplete: and the analyst who
prepared the certificate of appealability did not testify.

The Court holds this portion of claim (1) is without merit. The Circuit court
possessed subject matter jurisdiction over the charge, id., and any issue with respect
to the certificate of analysis was a matter for the trier of fact to weigh.

(SCVA Record 299-300.) To the extent that Simpson raises some allegation of constitutional
dimension in Claim One, the Court fails to discern an unreasonable application of law or
unreasonable determination of fact in the Supreme Court of Virginia’s rejection of this claim.

10
Case 3:20-cv-00298-JAG-RCY Document 15 Filed 01/13/21 Page 11 of 15 PagelD# 181

assistance of counsel claims, it is not necessary to determine whether counsel performed
deficiently if the claim is readily dismissed for lack of prejudice. Jd. at 697. As discussed in
greater length below, the record establishes that any perceived error derives not from ineffective
assistance of counsel, but from Simpson’s own actions during his criminal proceedings.

In Claim Three (b), Simpson argues that trial counsel “violated [Simpson’s] Sixth
Amendment constitutional right to have a speedy trial.” (ECF No. 6, at 19.) Simpson raised this
claim in his habeas petition before the Supreme Court of Virginia. In rejecting this claim, the
Supreme Court of Virginia explained as follows:

In a portion of claim (3), petitioner contends he was denied the effective
assistance of counsel because counsel obtained a continuance during a hearing held
on April 12, 2017, despite withdrawing earlier in the same hearing. Petitioner
argues counsel lacked authority to move for a continuance after withdrawing,
counsel sought the continuance “for no legitimate reason,” and the continuance
thwarted petitioner’s constitutional right to a speedy trial under Barker v. Wingo,
407 U.S. 514 (1972).

The Court holds this portion of claim (3) satisfies neither the “performance”
nor the “prejudice” prong of the two-part test enunciated in Strickland v.
Washington, 466 U.S. 668, 687 (1984). The record, including the arrest warrants,
the trial court’s orders of March 15, 2017, April 25, 2017, and June 26, 2017, and
the transcripts of the hearings held on April 10, 2017, and April 12, 2017,
demonstrates petitioner was arrested in November 30, 2016, and Abigail Paules
was appointed as his counsel. On March 15, 2017, the circuit court granted a
defense motion for new counsel, relieved Paules, and appointed Melvin Todd. At
a hearing held on April 10, 2017, petitioner told the court he did not trust Todd.
The Court denied Todd’s motion to withdraw and continued the matter for a jury
trial on April 12, 2017.

On April 12, 2017, the originally scheduled trial date, the court heard
Todd’s second motion to withdraw, which Todd premised on petitioner’s recent
filing of a complaint against him with the Virginia State Bar. The court denied the
motion to withdraw, holding the filing of the bar complaint did not create an actual
conflict of interest requiring Todd to withdraw. However, the court stated it would
continue the case to give Todd time to respond to the bar complaint and enable the
court to evaluate its substance. The order memorializing these rulings, entered on
April 25, 2017, states the continuance was granted on Todd’s motion. Thereafter,
by order dated June 28, 2017, the court granted petitioner’s motion to represent
himself pro se and ordered Todd to act as standby counsel. Petitioner was tried by
a jury on September 29, 201[7], with Todd serving as standby counsel.

Therefore, although Todd moved to withdraw at the hearing held on April
12, 2017, the court denied the motion and Todd remained counsel of record at that

11
Case 3:20-cv-00298-JAG-RCY Document 15 Filed 01/13/21 Page 12 of 15 PagelD# 182

time. Whether to proceed with trial on that date, despite petitioner’s dissatisfaction

with Todd, or to seek a continuance to develop more facts on the nature of the

conflict was a matter left to counsel’s discretion. See Stockton v. Commonwealth,

227 Va. 124, 141 (1984) (“The orderly administration of justice requires that

tactical matters, such as continuances, be left with counsel.”). Moreover, petitioner

fails to demonstrate the reasonable probability of a different outcome had Todd not

obtained a continuance on April 12,2017. Although the continuance caused a delay

in the trial, petitioner does not explain how the delay prejudiced his defense. Thus,

petitioner has failed to demonstrate that counsel’s performance was deficient or that

there is a reasonable probability that, but for counsel’s alleged errors, the result of

the proceeding would have been different.
(SCVA Record 300-01.) The Court discerns no unreasonable application of the law and no
unreasonable determination of the facts by the Supreme Court of Virginia in the dismissal of Claim
Three (b). See 28 U.S.C. § 2254(d)(1)-(2).

Simpson contends that counsel “requested a continuance for no legitimate reason.” (ECF
No. 6, at 20.) The record establishes that nothing could be further from accurate. After Simpson
filed a bar complaint against his second appointed counsel, it was eminently reasonable for counsel
to move to withdraw from representing Simpson instead of going forward with trial. When the
Circuit Court denied the motion, it was also eminently reasonable for counsel to obtain a
continuance of the trial, instead of going forward with the trial that day. Simpson, not counsel,
caused the delay in Simpson’s trial by filing a bar complaint against counsel, which the Circuit
Court determined should be investigated before proceeding to trial. Thus, Simpson fails to
demonstrate any deficiency in counsel’s performance or how any delay in trial prejudiced his
defense. Accordingly, Claim Three (b) lacks merit and will be DISMISSED.

In Claim Nine, Simpson contends that trial counsel rendered ineffective assistance “by
suppressing exculpatory and impeachable evidence that existed in [his] case that proved that the

Commonwealth never had probable cause to charge [Simpson] what any of the crimes.” (ECF No.

6, at 32-33.) In rejecting this claim, the Supreme Court of Virginia explained:

12
Case 3:20-cv-00298-JAG-RCY Document 15 Filed 01/13/21 Page 13 of 15 PagelD# 183

[P]etitioner contends he was denied the effective assistance of counsel at the
preliminary hearing because Paules did not inform the judge that petitioner had
denied knowledge or possession of the heroin recovered from the rooming house
and told Officer Poerstel he did not know what it was in the kitchen. Had Paules
provided this exculpatory information, petitioner argues, the judge would not have
made a finding of probable cause and certified the charges.

The Court holds this portion of claim (9) satisfies neither the “performance”
nor the “prejudice” prong of the two-part test enunciated in Strickland. Petitioner
fails to articulate in what manner counsel should have informed the court petitioner
denied knowledge and possession of the heroin. Although the defendant is entitled
to present evidence at a preliminary hearing, Code § 19.2—183(B), petitioner does
not state he wished to testify at the preliminary hearing and does not proffer any
other evidence counsel could have presented to demonstrate petitioner disclaimed
knowledge of the heroin. Moreover, even had Paules offered evidence at the
preliminary hearing to show petitioner had disclaimed possession or knowledge of
the heroin, and even had the general district court then found a lack of probable
cause, the Commonwealth could have directly indicted petitioner before the grand
jury. See Herrington v. Commonwealth, 291 Va. 181, 185 (2016) (“[T]Jhe
Commonwealth may obtain an indictment from the grand jury charging an offense
for which the district court has previously found no probable cause.”) Thus,
petitioner has failed to demonstrate that counsel’s performance was deficient or that
there is a reasonable probability that, but for counsel’s alleged errors, the result of
the proceeding would have been different.

(SCVA 302-03.) The Court discerns no unreasonable application of the law and no unreasonable
determination of the facts by the Supreme Court of Virginia in the dismissal of Claim Nine. See
28 U.S.C. § 2254(d)(1)-(2). Given that the resolution of Simpson’s claim of ineffective assistance
of counsel is highly dependent on Virginia law, Simpson fails to demonstrate any prejudice.
Richardson v. Branker, 668 F.3d 128, 141 (4th Cir. 2012) (“When a claim of ineffective assistance
of counsel raised in a habeas corpus petition involves an issue unique to state law, . . . a federal
court should be especially deferential to a state post-conviction court’s interpretation of its own
state’s law.”).

Simpson faults counsel for “refus[ing] to inform the judge” that he “denied all involvement
in possessing the ‘suspected heroin,’” and that he “told the police [he] wasn’t sure who the
“suspected heroin’ belonged to.” (ECF No. 6, at 33.) The Court fails to discern, and Simpson fails
to explain, how the introduction of his self-serving statements that he knew nothing about the

13
Case 3:20-cv-00298-JAG-RCY Document15 Filed 01/13/21 Page 14 of 15 PagelD# 184

heroin would have had any impact on the finding of probable cause during the preliminary hearing.
Simpson’s statements denying any knowledge of the heroin, standing alone, are not evidence,
much less exculpatory evidence. Simpson could have testified to this fact at the hearing, and the
district court could have weighed it in its determination of probable cause, but Simpson did not
testify, and does not state that he wanted to testify. Counsel cannot be faulted for failing to
introduce Simpson’s self-serving statements that he had no knowledge of the heroin, and Simpson
demonstrates no resulting prejudice. Accordingly, Claim Nine lacks merit and will be
DISMISSED.

VI. CONCLUSION

For the foregoing reasons, Respondent’s Motion to Dismiss (ECF No.9) will be
GRANTED. Simpson’s claims will be DISMISSED, and his § 2254 Petition (ECF No. 6) will be
DENIED.’ The action will be DISMISSED. A certificate of appealability will be DENIED.'°

An appropriate Final Order shall issue.

 

* Simpson also filed a “Notice of My Objection” in which he complains that the state court
transcripts are forged and requests this Court to inspect them. (ECF No. 14.) Simpson provides
no evidence for this frivolous assertion. Moreover, this Court was not required to provide Simpson
notice of the date of its receipt of the state court trial transcripts. Accordingly, to the extent that
Simpson is permitted to object to the transcripts that objection will be OVERRULED and his
request to inspect the transcripts will be DENIED. No further action will be taken on this
submission.

'° An appeal may not be taken from the final order in a § 2254 proceeding unless a judge
issues a certificate of appealability (“COA”). 28 U.S.C. § 2253(c)(1)(A). A COA will not issue
unless a prisoner makes “a substantial showing of the denial of a constitutional right.” 28 U.S.C.
§ 2253(c)(2). This requirement is satisfied only when “reasonable jurists could debate whether
(or, for that matter, agree that) the petition should have been resolved in a different manner or that
the issues presented were ‘adequate to deserve encouragement to proceed further.” Slack v.

McDaniel, 529 U.S. 473, 484 (2000) (quoting Barefoot v. Estelle, 463 U.S. 880, 893 n.4 (1983)).
Simpson fails to meet this standard.

14
Case 3:20-cv-00298-JAG-RCY Document 15 Filed 01/13/21 Page 15 of 15 PagelD# 185

 

Is} Up:

John A. Gibney, Jr. /
United States DistrictJadge

 

 

Date: | January 2021
Richmond, Virginia

 

15
